EXHIBIT 10.17

 

AMENDMENT TO

OPTION AGREEMENT

 

     THIS AMENDMENT TO OPTION AGREEMENT (“Amendment”) is made effective December
31, 2004 between SITEL Corporation (the “Company”) and Bill L. Fairfield
(“Optionee”)

 

     This Amendment is made pursuant to a Separation Agreement and General
Release dated December 14, 2004 between the Company and Optionee.

 

     This Amendment is made to the Option Agreements (collectively the “Option
Agreements”) pursuant to which Optionee was granted options as of March 14, 2002
under the Company’s 1999 Stock Incentive Plan to purchase a total of 200,000
shares of the Company’s Common Stock at the exercise price of $2.765 per share
(the “Amended Options”).  All capitalized terms used and not otherwise defined
herein shall have the meanings given them in the applicable Option Agreement and
the 1999 Stock Incentive Plan.

 

     A.     The parties hereby amend the Option Agreements for the Amended
Options by changing the Latest Expiration Date specified on the cover page from
March 12, 2012 to December 31, 2005.  Accordingly, this portion of the cover
page would read as follows:

 

“Latest Expiration Date:          December 31, 2005”

 

     B.     The parties hereby further amend the Option Agreements for the
Amended Options by restating Section 3 to read in its entirety as follows:

 

          “3.     When Option is Exercisable.  This option shall become
exercisable on December 31, 2004 and shall remain exercisable until the Latest
Expiration Date, subject to the terms of the Plan.  This Option may be exercised
during such period only in accordance with the other provisions of the Option
Agreement and the terms of the Plan.  In no event may this Option be exercised
after the Latest Expiration Date.”

 

     C.     The parties hereby further amend the Option Agreements for the
Amended Options by restating Section 4 to read in its entirety as follows:

 

          “4.     Effect of Certain Events.

 

               (a)     Termination Following Breach of Non-Compete.  If the
Optionee breaches any of the covenants in Paragraph 9 of his Separation
Agreement and General Release dated December 31, 2004, as determined by the
Company in good faith, then this Option shall remain exercisable only for a
period of ten (10) days following written notice from the Company of such
determination, at which this Option shall terminate.

 

--------------------------------------------------------------------------------


 

     D.     The parties hereby amend the Option Agreements for the Amended
Options by adding a new section at the end of each Option Agreement, numbered
Section 14 in the case of Amended Options that are non-qualified and numbered
Section 15 in the case of Amended Options that are incentive stock options, to
read in its entirety as follows:

 

          “[14][15].     Acknowledgement.     Optionee acknowledges that Company
has made it clear that the amendment in Sections A and B of this Amendment
requested by the Optionee would not have been granted to Optionee without the
termination provisions described in Section C of this Amendment.”

 

     In the event any part of the terms of this Amendment shall be held to be
invalid or unenforceable, the remaining parts thereof shall nevertheless
continue to be valid and enforceable as though the invalid and unenforceable
part had not been included herein.

 

     This Amendment shall be construed and governed in accordance with the
substantive laws of the State of Nebraska, without regard to conflicts of laws
principles.  The Company and Optionee submit exclusively to the jurisdiction of
the state and federal courts of the State of Nebraska for all disputes
surrounding this Amendment, including without limitation the validity thereof.

 

     Except as amended hereby and by previous amendments (if any), the Option
Agreement shall remain in full force and effect according to its original terms.

 

SITEL CORPORATION

 

 

By:

/s/ James F. Lynch

 

      /s/ Bill L. Fairfield

James F. Lynch

 

      BILL L. FAIRFIELD, Optionee

Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------